     Case 5:20-cv-03042-SAC Document 8 Filed 08/02/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS


DEXTER MCDADE,

                                 Plaintiff,

              v.                                         CASE NO. 20-3042-SAC

CORIZON HEALTH, ET AL.,


                                 Defendants.


                               MEMORANDUM AND ORDER



      This matter is a civil rights action filed under 42 U.S.C. § 1983

by a prisoner in state custody. Although Plaintiff is currently

incarcerated in Oklahoma, the claims in this action arose during his

incarceration in the custody of the Kansas Department of Corrections.

      Plaintiff, who is proceeding pro se, filed his initial complaint

on January 29, 2020, and resubmitted his complaint on required court-

approved forms on February 28, 2020. (Docs. 1 and 4.) As required by

28   U.S.C.   §    1915A(a),   the   Court   then   screened   the   complaint   to

determine whether summary dismissal is appropriate. Upon completion

of this screening, the Court issued a memorandum and order dated

September 14, 2020, that set forth the screening requirements and

explained that “[t]o avoid a dismissal for failure to state a claim,

a complaint must set out factual allegations that ‘raise a right to

relief above the speculative level.’ Bell Atlantic Corp. V. Twombly,

550 U.S. 544, 555 (2007).” (Doc. 6, p. 2.) The order further noted

that a plaintiff in a § 1983 action may not rely on vicarious liability.

It is insufficient to say only that a defendant is responsible for

running a correctional facility; to state a claim, the complaint must
    Case 5:20-cv-03042-SAC Document 8 Filed 08/02/21 Page 2 of 2




specifically explain what each defendant did or failed to do, when he

or she did it or failed to do it, how the action or inaction harmed

Plaintiff, and what specific right Plaintiff believes the defendant

violated. Id. The Court granted Plaintiff until October 14, 2020, to

file an amended complaint that provides the required degree of detail.

Id. at 3. The Court also allowed Plaintiff to submit copies of relevant

grievance materials. Id.

     Plaintiff filed copies of grievance materials on October 6, 2020,

but he has not filed an amended complaint. (Doc. 7.) The Court will

allow Plaintiff one final opportunity to submit an amended complaint,

on court-approved forms, that provides the required degree of detail,

as explained in the Court’s earlier order. If Plaintiff fails to file

an amended complaint on or before September 2, 2021, the Court may

dismiss the matter without additional notice.


    IT IS, THEREFORE, BY THE COURT ORDERED that Plaintiff is granted

to and including September 2, 2021, to submit an amended complaint.


     IT IS SO ORDERED.

     DATED:   This 2nd day of August, 2021, at Topeka, Kansas.




                                  S/ Sam A. Crow

                                  SAM A. CROW
                                  U.S. Senior District Judge
